 

Exhibit 10.7

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (the "Amendment") is made and entered into as of
July 19, 2016, by and between IRVINE EASTGATE OFFICE II LLC, a Delaware limited
liability company (“Landlord”), and INTERCEPT PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.Landlord (as successor in interest to The Irvine Company LLC, a Delaware
limited liability company) and Tenant are parties to that certain lease dated
May 1, 2014, which lease has been previously amended by First Amendment to Lease
dated December 19, 2014 (collectively, the "Lease"). Pursuant to the Lease,
Landlord has leased to Tenant space currently containing approximately 47,000
rentable square feet (the “Original Premises”) described as Suite No. 100 on the
1st floor of the building located at 4760 Eastgate Mall, San Diego, California
(the "4760 Building").

 

B.Tenant has requested that additional space containing approximately 11,177
rentable square feet described as Suite No. 250 on the 2nd floor of the building
located at 4780 Eastgate Mall, San Diego, California (the “4780 Building”) shown
on Exhibit A hereto (the “Expansion Space”) be added to the Original Premises
and that the Lease be appropriately amended and Landlord is willing to do the
same on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.Expansion and Effective Date.

 

A.The Term for the Expansion Space shall commence (“Expansion Effective Date”)
on the earlier of (a) the date the Expansion Space is deemed ready for occupancy
pursuant to Section I.B below, or (b) the date Tenant commences its business
activities within the Expansion Space, and shall expire upon the Expiration Date
(i.e., September 30, 2019). The Expansion Effective Date is estimated to be
August 1, 2016 (“Estimated Expansion Effective Date”). Promptly following
request by Landlord, the parties shall memorialize on a form provided by
Landlord (the "Expansion Effective Date Memorandum") the actual Expansion
Effective Date; should Tenant fail to execute and return the Expansion Effective
Date Memorandum to Landlord within 10 business days (or provide specific written
objections thereto within that period), then Landlord's determination of the
Expansion Effective Date as set forth in the Expansion Effective Date Memorandum
shall be conclusive. Effective as of the Expansion Effective Date, the Premises,
as defined in the Lease, shall be increased from 47,000 rentable square feet to
58,177 rentable square feet by the addition of the Expansion Space.

 

B.Delay in Possession. If Landlord, for any reason whatsoever, cannot deliver
possession of Expansion Space to Tenant on or before the Expansion Effective
Date set forth in Section I.A above, this Amendment shall not be void or
voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage. However, Tenant shall not be liable for any rent for the Expansion Space
and the Expansion Effective Date shall not occur until Landlord delivers
possession of the Expansion Space and the Expansion Space is in fact ready for
occupancy as defined below, except that if Landlord’s failure to so deliver
possession is attributable to any action or inaction by Tenant (including
without limitation any Tenant Delay described in the Work Letter, if any,
attached to this Amendment), then the Expansion Space shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
deliver the Expansion Space to Tenant but for Tenant’s delay(s). Subject to the
foregoing, the Expansion Space shall be deemed ready for occupancy if and when
Landlord, to the extent applicable, (a) has put into operation all building
services essential for the use of the Expansion Space by Tenant, (b) has
provided reasonable access to the Expansion Space for Tenant so that it may be
used without unnecessary interference, (c) has substantially completed all the
work required to be done by Landlord in this Amendment, and (d) has obtained
requisite governmental approvals to Tenant’s occupancy.

 

 1 

 

 

II.Basic Rent. In addition to Tenant’s obligation to pay Basic Rent for the
Original Premises, Tenant shall pay Landlord Basic Rent for the Expansion Space
as follows:

 

Months of Term

or Period

 

Monthly Rate Per

Square Foot

   Monthly Basic Rent  8/1/16 to 7/31/17  $1.90   $21,236.00  8/1/17 to 7/31/18 
$1.99   $22,242.00  8/1/18 to 7/31/19  $2.07   $23,136.00  8/1/19 to 9/30/19 
$2.17   $24,254.00 

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Expansion Effective Date is the Estimated Expansion
Effective Date. If the Expansion Effective Date is other than the Estimated
Expansion Effective Date, the schedule set forth above with respect to the
payment of any installment(s) of Basic Rent for the Expansion Space shall be
appropriately adjusted on a per diem basis to reflect the actual Expansion
Effective Date, and the actual Expansion Effective Date shall be set forth the
Expansion Effective Date Memorandum to be prepared by Landlord. However, the
effective date of any increases or decreases in the Basic Rent rate shall not be
postponed as a result of an adjustment of the Expansion Effective Date as
provided above.

 

III.Project Costs and Property Taxes. For the period commencing on the Expansion
Effective Date and ending on the Expiration Date, Tenant shall be obligated to
pay Tenant’s Share of Operating Expenses accruing in connection with the
Expansion Space in accordance with the terms of the Lease. "Tenant's Share" as
used in this Section III shall mean (i) the proportion of the Operating Expenses
of the 4780 Building determined by the fraction of the rentable square footage
of the Expansion Space (11,177) as compared to the total rentable square footage
of the 4780 Building (47,000) which fraction shall equal 23.781%, plus (ii) that
portion of any Operating Expenses (except any Operating Expenses relating to the
4780 Building calculated as part of clause (i) of this definition) determined by
multiplying the cost of such item by a fraction, the numerator of which is the
rentable square footage of the Expansion Space (11,177) and the denominator of
which is the total rentable square footage, as determined from time to time by
Landlord, of all or some of the buildings in the Project, for expenses
determined by Landlord in good faith to benefit or relate substantially to all
or some of the buildings in the Project rather than any specific building.  

 

IV.Additional Letter of Credit. Landlord is currently holding a Letter of Credit
in the amount of $614,548.33. Concurrently with Tenant’s delivery of this
Amendment, in lieu of a cash Security Deposit, Tenant may deliver to Landlord,
an additional letter of credit in the amount of $26,679.00 (the “Additional
Letter of Credit”), which Additional Letter of Credit shall be in form and with
the substance of Exhibit B attached hereto. The Additional Letter of Credit
shall be issued by a financial institution acceptable to Landlord with a branch
in San Diego County, California, at which draws on the Additional Letter of
Credit will be accepted. The Additional Letter of Credit shall provide for
automatic yearly renewals throughout the Term for the Expansion Space, and shall
have an outside expiration date (if any) that is not earlier than 30 days after
the expiration of the Term for the Expansion Space. In the event the Additional
Letter of Credit is not continuously renewed through the period set forth above,
or upon any breach under the Lease by Tenant, including specifically Tenant's
failure to pay Rent or to abide by its obligations under Sections 7.1 and 15.3
of the Lease, Landlord shall be entitled to draw upon said Additional Letter of
Credit by the issuance of Landlord's sole written demand to the issuing
financial institution. Any such draw shall be without waiver of any rights
Landlord may have under the Lease or at law or in equity as a result of any
default by Tenant.

 

 2 

 

 

V.Improvements.

 

A.Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

 

B.Tenant Improvements. Landlord shall cause its contractor to make such
improvements to the Expansion Space as may be specified by Tenant and approved
by Landlord not later than July 31, 2016 ("Tenant Improvements"). All such
improvements shall be set forth at one time by Tenant as part of a single plan,
it being understood that Landlord shall not be required to undertake multiple
jobs. All materials and finishes utilized in completing the Tenant Improvements
shall be Landlord’s building standard. Should Landlord submit any matter to
Tenant for approval, Tenant shall approve or reasonably disapprove same (with
reasons specified) within 5 business days.

 

Landlord's total contribution for the Tenant Improvements shall not exceed
$22,354.00 ("Landlord Contribution"). Any excess cost shall be borne solely by
Tenant and shall be paid to Landlord within 10 business days following
Landlord's billing for such excess cost. Tenant understands and agrees that any
portion of the Landlord Contribution not utilized by Tenant as part of the
single improvement project on or before December 31, 2016 shall inure to the
benefit of Landlord and Tenant shall not be entitled to any credit or payment or
to apply any such savings toward additional work. Notwithstanding the foregoing,
Tenant may utilize a portion of the Landlord Contribution not to exceed
$22,354.00 toward the out-of-pocket expenses incurred by Tenant for relocating
to the Premises, including furniture moving and data cabling costs (“Moving
Allowance”). Tenant shall be reimbursed for such expenses by submitting copies
of all supporting third-party invoices to Landlord by December 31, 2016.
Landlord shall reimburse Tenant in one installment within 30 days following
receipt of all such invoices. Tenant understands and agrees that should the cost
of the completion of the tenant improvements be less than the maximum amount
provided for the Landlord Contribution, then subject to Tenant’s foregoing right
to apply same to relocation costs in a timely manner as provided above, such
savings shall inure to the benefit of Landlord and Tenant shall not be entitled
to any credit or payment or to apply the savings toward additional work.

 

It is understood that the Tenant Improvements may be done during Tenant's
occupancy of the Expansion Space. In this regard, Tenant agrees to assume any
risk of injury, loss or damage which may result and that no rental abatement
shall result while the Tenant Improvements are completed in the Premises.

 

VI.Parking. Notwithstanding any contrary provision in Exhibit C to the Lease,
“Parking,” effective as of the Expansion Effective Date, Landlord shall lease to
Tenant, and Tenant shall lease from Landlord, an additional 45 unreserved
parking passes at the rate of $0.00 per pass, per month through the Expiration
Date. Thereafter, the parking charge shall be at Landlord’s scheduled parking
rates from time to time.

 

 3 

 

 

VII.SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

VIII.Fitness Center and Shower Facility. Subject to the provisions of this
Section VIII, so long as Tenant is not in default under the Lease, and provided
Tenant’s employees execute Landlord’s standard waiver of liability form and pay
the applicable one time or monthly fee, if any, then Tenant’s employees (the
“Fitness Center Users”) shall be entitled to use the fitness center (the
“Fitness Center”) and the shower facility (the “Shower Facility”) located at the
Project.  No separate charges shall be assessed to Fitness Center Users for the
use of the Fitness Center (with the exception of towel/laundry fees, if any)
during the initial Term of the Lease, provided, however, that the costs of
operating, maintaining and repairing the Fitness Center shall be included as
part of Operating Expenses.  The use of the Fitness Center and Shower Facility
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord.  Landlord and
Tenant acknowledge that the use of the Fitness Center by the Fitness Center
Users shall be at their own risk and that the terms and provisions of
Section 10.3 of the Lease shall apply to Tenant and the Fitness Center User’s
use of the Fitness Center.  Tenant acknowledges that the provisions of this
Section shall not be deemed to be a representation by Landlord that Landlord
shall continuously maintain the Fitness Center (or any other fitness facility)
and Shower Facility throughout the Term of the Lease, and Landlord shall have
the right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under the Lease. Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant or
its employees or agents arising as a result of the use of the Fitness Center and
Shower Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action, except in cases of
Landlord’s gross negligence or willful misconduct.  It is the intention of
Tenant with respect to the Fitness Center and Shower Facility to exempt and
relieve Landlord from liability for personal injury or property damage caused by
negligence of Tenant. 

 

IX.Rules and Regulations. The following shall be added to Exhibit E of the
Lease:

 

“23.Fitness Center Rules. Tenant shall cause its employees (whether members or
prospective members of the Fitness Center) to comply with the following Fitness
Center rules and regulations (subject to change from time to time as Landlord
may reasonably determine):

 

(a)Membership in the Fitness Center is open to the tenants of Landlord or its
affiliates only. No guests will be permitted to use the Fitness Center without
the prior written approval of Landlord or Landlord’s representative.

 

(b)Fitness Center users are not allowed to be in the Fitness Center other than
the hours designated by Landlord from time to time. Landlord shall have the
right to alter the hours of use of the Fitness Center, at Landlord’s reasonable
discretion.

 

 4 

 

 

(c)All Fitness Center users must execute Landlord’s Waiver of Liability prior to
use of the Fitness Center and agree to all terms and conditions outlined
therein.

 

(d)Individual membership and guest keycards to the Fitness Center shall not be
shared and shall only be used by the individual to whom such keycard was issued.
Failure to abide by this rule may result in immediate termination of such
Fitness Center user’s right to use the Fitness Center.

 

(e)All Fitness Center users and approved guests must have a pre-authorized
keycard to enter the Fitness Center. A pre-authorized keycard shall not be
issued to a prospective Fitness Center user until receipt by Landlord of
Landlord’s initial fee, if any, for use of the Fitness Center by such Fitness
Center user(s).

 

(f)Use of the Fitness Center is a privilege and not a right. Failure to follow
gym rules or to act inappropriately while using the facilities shall result in
termination of Tenant’s Fitness Center privileges.”

 

X.Right to Extend. Section 1 (Right to Extend) of Exhibit F of the Lease shall
apply to the Expansion Space.

 

XI.Project Description. “Project Description: Eastgate Technology Park (as shown
on Exhibit Y to this Lease)” set forth in Item 2 of the Basic Lease Provisions
shall be deleted in its entirety and “Project Description: Eastgate (as shown on
Exhibit Y to this Lease)” shall be substituted in lieu thereof.  In addition,
Exhibit Y to the Lease shall be deleted and Exhibit C to this Amendment shall be
substituted in lieu thereof.

 

XII.GENERAL.

 

A.Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

B.Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

C.Counterparts; Digital Signatures. If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

 

D.Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E.Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

 5 

 

 

 

F.Certified Access Specialist. As of the date of this Amendment, there has been
no inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.

 

G.Attorneys' Fees. The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.

 

H.Brokers.  Article XVIII of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) is the agent of Landlord
exclusively and Newmark Grubb Knight Frank (“Tenant’s Broker”) is the agent of
Tenant exclusively.  By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker. By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article XVIII of the Lease, as amended
hereby, shall be binding and enforceable in connection with the negotiation of
this Amendment.

 

I.Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

J.Nondisclosure of Terms. Tenant acknowledges and agrees that the terms of this
Amendment are confidential and constitute proprietary information of Landlord.
Disclosure of the terms could adversely affect the ability of Landlord to
negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its partners, officers, directors,
employees and attorneys, shall not intentionally and voluntarily disclose the
terms and conditions of the Lease, as amended, to any other tenant or apparent
prospective tenant of the Building or Project, either directly or indirectly,
without the prior written consent of Landlord, provided, however, that Tenant
may disclose the terms of this Amendment to prospective subtenants or assignees
under the Lease, as amended, or pursuant to any legal requirement, including
Tenant’s obligations under the rules and regulations of the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

TENANT: 

 

 6 

 

 

IRVINE EASTGATE OFFICE II LLC INTERCEPT PHARMACEUTICALS, INC. a Delaware limited
liability company a Delaware corporation

 



By: /s/ Steven M. Case   By: /s/ Sandip Kapadia     Steven M. Case      
Executive Vice President   Printed Name:  Sandip Kapadia     Office Properties  
        Title:  Chief Financial Officer  



 



By: /s/Michael T. Bennett   By: /s/ Bryan Yoon   Michael T. Bennett       Senior
Vice President, Operations   Printed Name:  Bryan Yoon   Office Properties      
    Title:  Senior Vice President, Legal Affairs

 



 7 

 

 

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

4780 Eastgate Mall Road, Suite 250

 

[pg8img1_ex10-7.jpg] 

 

 1 

 

 

EXHIBIT B

 

Form Letter of Credit:

 

…………………………………………………………………………………………………………………

 

……………………………………………………………………………………………………………

 

IF THIS LANGUAGE FOR THE STANDBY LETTER OF CREDIT IS TO BE USED THEN THE
OBLIGOR/APPLICANT

MUST SIGNIFY THEIR APPROVAL BY SIGNING-OFF ON THIS EXHIBIT.

  APPROVED AS ISSUED COMPANY:  _________________________   By: X            
AUTHORIZED SIGNATURE OF OBLIGOR/APPLICANT   DATE

  

…………………………………………………………………………...............................................................…………

 

CITIBANK, N.A. HAS PREPARED THIS DRAFT UPON REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY CITIBANK, N.A.
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE

…………………………………………………………………………...............................................................…………

 

DATE:

 

ISSUING BANK:

CITIBANK, N.A.

C/O ITS SERVICER, CITICORP NORTH AMERICA, INC.

3800 CITIBANK CENTER, BUILDING B, 3RD FLOOR

TAMPA, FL 33610

 

BENEFICIARY:

THE IRVINE COMPANY, LLC

550 NEWPORT CENTER DRIVE

NEWPORT BEACH, CA 92660

ATTN: SENIOR VP, PROPERTY OPERATIONS, IRVINE OFF. PROP.

 

APPLICANT:

INTERCEPT PHARMACEUTICALS, INC.

450 W 15TH ST, SUITE 505

NEW YORK, NY 10011

 

LETTER OF CREDIT NO.

 

GENTLEMEN:

 

BY ORDER OF OUR CLIENT, INTERCEPT PHARMACEUTICALS, INC. (THE “APPLICANT”), WE
HEREBY OPEN OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. _____________, IN YOUR
FAVOR FOR AN AMOUNT NOT TO EXCEED IN AGGREGATE USD26,679.00 (TWENTY SIX THOUSAND
SIX HUNDRED SEVENTY NINE AND 00/100 U.S. DOLLARS), EFFECTIVE IMMEDIATELY AND
EXPIRING AT THE OFFICE OF OUR SERVICER, CITICORP NORTH AMERICA, INC. AT 3800
CITIBANK CENTER, BUILDING B, 3RD FLOOR, TAMPA, FLORIDA 33610 ATTN. STANDBY
LETTER OF CREDIT UNIT OR SUCH OTHER OFFICE AS WE MAY ADVISE YOU FROM TIME TO
TIME (THE “OFFICE”), ON APRIL 14, 2015.

 

FUNDS HEREUNDER ARE AVAILABLE TO YOU AGAINST PRESENTATION OF YOUR SIGHT
DRAFT(S), DRAWN ON US, MENTIONING THEREON OUR LETTER OF CREDIT NUMBER
_____________, ACCOMPANIED BY YOUR WRITTEN AND DATED STATEMENT, SIGNED BY AN
AUTHORIZED OFFICER OF YOUR COMPANY, STATING THE FOLLOWING:

 

“WE HEREBY CERTIFY THAT THE AMOUNT OF ANY DRAFT(S) DRAWN HEREUNDER REPRESENTS
FUNDS DUE AND PAYABLE BECAUSE A DEFAULT HAS OCCURRED UNDER THAT CERTAIN LEASE
AGREEMENT BETWEEN INTERCEPT PHARMACEUTICALS, INC. (THE "TENANT"), AND THE IRVINE
COMPANY, LLC (THE "LANDLORD"), DATED ______________; WRITTEN NOTICE OF SUCH
DEFAULT WAS DULY GIVEN TO THE TENANT AND ALL APPLICABLE GRACE PERIODS EXPIRED
UNDER SAID LEASE."

 

 1 

 

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED, WITHOUT AMENDMENT, FOR ADDITIONAL PERIOD(S) OF ONE YEAR FROM THE
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, BUT NOT BEYOND NOVEMBER 01,
2019, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE WE NOTIFY YOU
BY REGISTERED MAIL OR BY ANY OTHER RECEIPTED MEANS THAT WE ELECT NOT TO CONSIDER
THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD, WHEREUPON YOU MAY
DRAW FOR THE AVAILABLE AMOUNT UNDER THIS LETTER OF CREDIT BY MEANS OF YOUR SIGHT
DRAFT(S), DRAWN ON US, MENTIONING OUR LETTER OF CREDIT NUMBER.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS TRANSFERABLE AND MAY BE
TRANSFERRED IN ITS ENTIRETY, BUT NOT IN PART, AND MAY BE SUCCESSIVELY
TRANSFERRED BY YOU OR ANY TRANSFEREE HEREUNDER TO A SUCCESSOR TRANSFEREE(S).
TRANSFER UNDER THIS LETTER OF CREDIT TO SUCH TRANSFEREE SHALL BE EFFECTED UPON
PRESENTATION TO US OF THE ORIGINAL OF THIS LETTER OF CREDIT AND ANY AMENDMENTS
HERETO ACCOMPANIED BY A REQUEST DESIGNATING THE TRANSFEREE IN THE FORM OF
EXHIBIT "A" ATTACHED HERETO APPROPRIATELY COMPLETED, ALONG WITH PAYMENT OF 1/4
OF ONE PERCENT (MINIMUM $250) AS A TRANSFER FEE.

 

WE HEREBY AGREE TO HONOR EACH DRAFT DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT IF PRESENTED, AS SPECIFIED, AT OUR
OFFICE ON OR BEFORE EXPIRATION DATE.

 

IN ADDITION, PRESENTATION OF SUCH DRAFT AND CERTIFICATE MAY ALSO BE MADE BY FAX
TRANSMISSION TO FAX NO. OR SUCH OTHER FAX NUMBER IDENTIFIED BY CITIBANK, N.A. IN
A WRITTEN NOTICE TO YOU. TO THE EXTENT A PRESENTATION IS MADE BY FAX
TRANSMISSION, YOU MUST (I) PROVIDE TELEPHONE NOTIFICATION THEREOF TO CITIBANK,
N.A. (PHONE NO. ) PRIOR TO OR SIMULTANEOUSLY WITH THE SENDING OF SUCH FAX
TRANSMISSION AND (II) SEND THE ORIGINAL OF SUCH DRAFT AND CERTIFICATE TO
CITIBANK, N.A. BY OVERNIGHT COURIER, AT THE ADDRESS PROVIDED ABOVE FOR
PRESENTATION OF DOCUMENTS , PROVIDED HOWEVER, THAT CITIBANK, N.A.'S RECEIPT OF
SUCH TELEPHONE NOTICE OR ORIGINAL DOCUMENTS SHALL NOT BE A CONDITION TO PAYMENT
HEREUNDER.

 

SHOULD YOU HAVE OCCASION TO COMMUNICATE WITH US REGARDING THIS LETTER OF CREDIT,
PLEASE DIRECT YOUR CORRESPONDENCE TO OUR OFFICE, MAKING SPECIFIC MENTION OF THE
LETTER OF CREDIT NUMBER INDICATED ABOVE. FOR INQUIRIES YOU MAY CONTACT US AT OR
VIA SWIFT.

 

ALL PARTIES TO THIS LETTER OF CREDIT ARE ADVISED THAT THE U.S. GOVERNMENT HAS IN
PLACE CERTAIN SANCTIONS AGAINST CERTAIN COUNTRIES, INDIVIDUALS, ENTITIES, AND
VESSELS. CITIGROUP ENTITIES, INCLUDING BRANCHES AND, IN CERTAIN CIRCUMSTANCES,
SUBSIDIARIES, ARE/WILL BE PROHIBITED FROM ENGAGING IN TRANSACTIONS OR OTHER
ACTIVITIES WITHIN THE SCOPE OF APPLICABLE SANCTIONS

 

EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (“ISP98”),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590, AND AS TO MATTERS NOT
GOVERNED BY THE ISP98, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND APPLICABLE U.S. FEDERAL LAW.

 

 2 

 

 

Exhibit A

Request for Full Transfer

Relinquishing all Rights as Beneficiary

 

(This form is to be used when the Letter of Credit is to be Transferred in its
entirety and, no substitution of invoices is involved and, no rights are to be
retained by the undersigned Beneficiary.)

 

Citicorp North America Inc., Date: As Servicer for Citibank, N.A.   3800
Citibank Center, Bldg. B, 3rd Fl.   Tampa, FL 33610  

 

  Re:  L/C No. ______________________       Issued by:    CITIBANK, N.A.      
Citibank, N.A. Ref: ______________________

 

Gentlemen:

 

Receipt is acknowledged of the original instrument which you forwarded to us
relative to the issuance of a Letter of Credit ( herein called the “Credit” )
bearing your reference number as above in favor of ourselves and/or Transferees
and we hereby request you to transfer the said Letter of Credit, in its
entirety, to:

 

_______________________________________________________________________________________________

 

whose address is
_________________________________________________________________________________

 

_______________________________________________________________________________________________

 

(Optional) Please advise Beneficiary through the below indicated Advising Bank:

 

_______________________________________________________________________________________________

 

_______________________________________________________________________________________________

 

We are returning the original instrument to you herewith in order that you may
deliver it to the Transferees together with your customary letter of transfer.

 

It is understood that any amendments to the Letter of Credit which you may
receive are to be advised by you directly to the Transferees and that the drafts
and documents of the Transferees, if issued in accordance with the conditions of
the Letter of Credit, are to be forwarded by you directly to the party for whose
account the credit was opened (or any intermediary) without our intervention.

 

(continued on page 2)

 

 3 

 

 

 

Page 2 Request for Full Transfer Relinquishing all Rights as Beneficiary

 

  Citibank, N.A. reference __________________

 

We understand that the Transfer charge is 1/4 of 1% on the amount being
transferred (minimum $250.00) and in addition thereto we agree to pay to you on
demand any expenses that may be incurred by you in connection with this
transfer.

 

___ We enclose our check for $ _________________ to cover your charges.

(Note: Payment of charges must be in the form of a certified check if not drawn
on Citibank, N.A.)

 

___ We authorize you to charge our Citibank N.A. account No.
____________________________

 

SIGNATURE GUARANTEED Sincerely yours,     The First Beneficiary’s signature(s)
with   title(s) conforms with that on file   with us and such is/are authorized
  for the execution of this instrument.  

 

      (Name of Bank)   (Name of First Beneficiary)             (Bank Address)  
(Telephone Number)             (City, State, Zip Code)   (Authorized Name and
Title)             (Telephone Number)   (Authorized Signature)            
(Authorized Name and Title)   (Authorized Name and Title)     ( If applicable )
            (Authorized Signature)   (Authorized Signature)     ( If applicable
)

 

 4 

 

 

Eastgate Technology Park

Site Plan

 

[pg13img1_ex10-7.jpg] 

 

 1 



